Order entered March 6, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01500-CV

                               IN RE HEIDI AMOS, Relator

                Original Proceeding from the County Criminal Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. MA10-68776-F

                                          ORDER
       The State’s Motion for Extension to File Out-of-Time, Contemporaneously-Tendered

Response   is   GRANTED.          The   State’s   Response   to   Application   for   Writ     of

Mandamus/Prohibition Pursuant to Order of the Fifth Court of Appeals is deemed timely filed.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE